
	

115 HR 3542 : Hamas Human Shields Prevention Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3542
		IN THE SENATE OF THE UNITED STATES
		February 15, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To impose sanctions against Hamas for violating universally applicable international laws of armed
			 conflict by intentionally using civilians and civilian property to shield
			 military objectives from lawful attack, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Hamas Human Shields Prevention Act. 2.FindingsCongress finds the following:
 (1)The international law of armed conflict prohibits, during any armed conflict, the exploitation of the presence of civilians, or movement of civilians, in an effort to impede attack on or otherwise shield lawful targets from attack.
 (2)Violation of this obligation is commonly referred to as using persons as human shields, the unlawful exploitation of civilian persons or property in an attempt to impede attack on or otherwise shield lawful targets from attack.
 (3)The international law of armed conflict also prohibits exposing prisoners of war, other detainees, or the wounded and sick to unnecessary risks resulting from the conduct of hostilities, which clearly includes a prohibition against using such personnel in an effort to impede attack on or otherwise shield lawful targets from attack.
 (4)Under the international law of armed conflict, the use of human shields is a critical consideration when assessing whether infliction of civilian harm by a party to the conflict was in fact unreasonable under the circumstances.
 (5)Throughout the violent takeover of Gaza by Hamas in 2007, the organization engaged in summary executions and torture, and put the lives of civilians at constant risk.
 (6)Since that 2007 takeover of Gaza, Hamas forces have repeatedly fired rockets into Israel in an indiscriminate manner, routinely striking civilian population areas that cannot plausibly be considered lawful military targets.
 (7)Hamas attacks are routinely launched from firing positions in areas of dense civilian population, often in or near schools, mosques, or hospitals, with no plausible justification based on military necessity.
 (8)Unlawful Hamas tactics also include routinely forcing Palestinian civilians to gather on the roofs of their homes to act as human shields.
 (9)Because these Hamas tactics cannot be justified by military necessity, they indicate an effort to endanger both Israeli and Palestinian civilians.
 (10)The Israel Defense Force, in response to such serious violations by Hamas, has vigorously taken all feasible precautions to minimize civilian casualties and protect civilian objects, in accordance with the international laws of armed conflict. Such tactics have included providing warnings to civilians when feasible.
 (11)Since 2010, Hamas has enlisted children to work as laborers in the tunnel networks between Gaza and Egypt.
 (12)On June 9, 2017, the United Nations Relief and Works Agency announced it had discovered Hamas tunnels under two of its schools in the Gaza Strip, adding it was unacceptable that students and staff are placed at risk in such a way.
 (13)Hamas was designated as a foreign terrorist organization by the Secretary of State on October 8, 1997.
 (14)In addition to Hamas, other armed groups, such as Hezbollah, the Islamic State, al-Qa'ida, and al-Shabaab, typically use civilians as human shields.
 3.Statement of policyIt shall be the policy of the United States to— (1)officially and publicly condemn Hamas for violating the international law of armed conflict by exploiting civilians, civilian property, and other specially protected personnel and facilities, in an effort to shield military targets from lawful attack; and
 (2)take effective action against those knowingly engaging in, supporting, facilitating, or enabling such undisputed violations of international law through the use of human shields.
 4.United Nations Security CouncilThe President should direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations Security Council to secure support for a resolution that would—
 (1)impose multilateral sanctions against Hamas for the use of human shields; (2)require member nations to take specific steps to prevent the use of human shields and impose consequences on those who use human shields;
 (3)require the United Nations to track and report the use of human shields in any conflict monitored by an organization or agency of the United Nations; and
 (4)specify steps to prevent, and consequences for, the use of United Nations employees as human shields or the use of United Nations facilities or infrastructure to enable the use of civilians as human shields.
			5.Sanctions on foreign persons responsible for gross violations of internationally recognized human
			 rights
 (a)In generalThe President shall impose sanctions described in subsection (c) with respect to each person on the list required under subsection (b). (b)List (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a list of the following:
 (A)Each foreign person that the President determines— (i)is a member of Hamas or is acting on behalf of Hamas; and
 (ii)on or after the date of the enactment of this Act, knowingly orders, controls, or otherwise directs or is complicit in, any unlawful attempt to use civilians, civilian property, or other protected persons to shields military objectives from lawful attack.
 (B)Each foreign person, or each agency or instrumentality of a foreign state, that the President determines has knowingly, on or after the date of the enactment of this Act—
 (i)significantly facilitated, directly or indirectly, any act described in subparagraph (A)(ii) by a person described in subparagraph (A)(ii); or (ii)attempted to facilitate or support any such person.
 (2)UpdatesThe President shall transmit to the appropriate congressional committees an update of the list required under paragraph (1)—
 (A)not later than 1 year after the date of transmission of such list, and annually thereafter for 3 years; and
 (B)as new information becomes available. (c)Sanctions describedThe sanctions to be imposed on a foreign person or an agency or instrumentality of a foreign state on the list required under subsection (b) are the following:
 (1)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person or of such agency or instrumentality of a foreign state if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of either such Secretary) determines is a foreign person on the list required under subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)In generalAny visa or other documentation issued to an alien who is a foreign person on the list required under subsection (b), regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or documentation that is in the possession of the alien who is the subject of such revocation.
 (C)Exception to comply with United Nations headquarters agreementThe sanctions under this paragraph shall not be imposed on an individual if admitting such individual to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or with other applicable international agreements.
 (d)WaiverThe President may, on a case-by-case basis, waive the application of a sanction under this section with respect to a person or an agency or instrumentality of a foreign state for periods not longer than 180 days if the President certifies to the appropriate congressional committees that such waiver is in the national security interest of the United States.
 (e)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to any person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation promulgated to carry out this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of such Act.
			(f)Regulations
 (1)In generalThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
 (2)Issuance of regulationsNot later than 180 days after the date of the enactment of this Act, the President shall prescribe such regulations as may be necessary to implement this section.
 (g)Rule of constructionNothing in this section may be construed— (1)to limit the authorities of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other relevant provision of law; or
 (2)to apply with respect to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
				6.Definitions
 In this Act: (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Agency or instrumentality of a foreign stateThe term agency or instrumentality of a foreign state has the meaning given such term in section 1603(b) of title 28, United States Code. (3)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Financial Services, the Committee on Ways and Means, the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Foreign Relations of the Senate.
 (4)Foreign personThe term foreign person has the meaning given such term in section 594.304 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (5)HamasThe term Hamas means— (A)the entity known as Hamas and designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (B)any person identified as an agent, instrumentality, or affiliate of Hamas on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Asset Control of the Department of Treasury, the property or interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 (6)United States personThe term United States person has the meaning given such term in section 594.315 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
			
	Passed the House of Representatives February 14, 2018.Karen L. Haas,Clerk.
